Citation Nr: 1028020	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for residuals of a 
cholecystectomy, to include as secondary to a service-connected 
pelvis and back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to December 
1950 and from May 1951 to November 1953.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).

On August 13, 2009, the Board issued a decision which the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  Based on an Appellee's Motion for Remand 
(Appellee's Motion), CAVC issued an order in January 2010 that 
remanded the case to the Board for readjudication and issuance of 
a new decision.


FINDINGS OF FACT

1.  That part of the Board's August 2009 decision that denied 
service connection for a gallbladder disorder as written 
precluded effective judicial review.

2.  The evidence of record does not show that residuals of a 
cholecystectomy are related to military service or to a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  That part of the Board August 2009 decision that denied 
service connection for a gallbladder disorder is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2009).

2.  Residuals of a cholecystectomy were not incurred in or 
aggravated by active military service, nor are they the result of 
or proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
based on an Appellee's Motion that found that the Board had 
failed to adequately address the Veteran's lay statements 
regarding medical etiology, CAVC remanded the Board's decision on 
the issue of service connection for a gallbladder disorder.  
Therefore, the Appellee's Motion found that the Board's August 
2009 decision failed to provide the Veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the Veteran, 
that part of the August 2009 decision of the Board that denied 
service connection for a gallbladder disorder must be vacated, 
and a new decision will be entered as if that part of the August 
2009 decision by the Board had never been issued.

Service Connection

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to the most recent readjudication of the Veteran's claim, 
the RO letters, dated in June 2003, November 2003, and March 
2006, satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
medical examination to determine the etiology of any residuals of 
a cholecystectomy found.  38 C.F.R § 3.159(c)(4).  The Board 
finds that the VA examination obtained in this case is more than 
adequate as it was based upon a complete review of the Veteran's 
claims file, and the VA examiner provided a written rationale for 
the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Service treatment records dated in June 1953 indicated that the 
Veteran was involved in an automobile accident in May 1953, at 
which time he sustained a fractured pelvis and coccyx, as well as 
injuries to the bladder.  A service treatment record dated in 
August 1953 indicated broken superior and inferior ramus of the 
right pelvis and sacrum, and noted the Veteran's complaints of 
numbness of certain areas in the right pelvis.  The diagnosis was 
simple fracture of the superior and inferior rami of the pubis, 
with involvement of the pubic nerve and numbness, and simple 
fracture of the right sacrum, without nerve or artery 
involvement.  A service treatment record dated in September 1953 
noted a diagnosis of simple fracture of the right transverse 
process of L5 and lumbar muscle strain.  X-rays of the dorsal 
spine taken in service in February 1954 revealed no evidence of 
recent or old fracture.  An old healed fracture involving the 
right ring of the sacrum was noted.  Finally, multiple old healed 
osseous injuries to the sacrum and pelvis were noted.  Service 
treatment records are negative for any treatments for, or 
complaints of cholecystitis, cholelithiasis, or any other 
gallbladder disorder.

Private medical records, dated in December 1982, reflect that the 
Veteran was treated for severe abdominal pain and medication was 
prescribed for acute cholelithiasis. 

Private treatment records in May 1992, noted that the Veteran 
reported that he had a gallbladder attack in 1982, and stated 
that since that time he had episodes of epigastric pain.  The 
Veteran underwent a laparoscopic laser cholecystectomy with 
cholangiogram following cholecystitis.  On visual inspection of 
the abdomen, lower abdominal adhesions were identified, but noted 
that the Veteran had not been complaining of lower abdominal pain 
so they were "left alone."  The operating surgeon, Dr. J.C., 
stated that the gallbladder was elevated and adhesions to it were 
stripped off without difficulty.  The pathology diagnosis was 
acute and chronic cholecystitis with cholelithiasis. 

The Veteran underwent a VA examination in February 2006.  
Following a review of the claims file, the VA examiner noted that 
the Veteran underwent a gallbladder removal and cholecystectomy 
for cholelithiasis, and that he had episodes of colic and 
abdominal pain prior to the gallbladder removal.  The Veteran 
denied having any current nausea, vomiting, or abdominal pain.  
The VA examiner reported the history of a fractured pelvis and 
ruptured bladder during the May 1953 automobile accident.  The 
examiner noted that at present there was no diagnosis of chronic 
cholecystitis.  Rather, the diagnosis was cholecystectomy for 
cholelithiasis.  The VA examiner opined "it is less likely 
[than] not that the [V]eteran's condition of cholecystectomy is 
related to the service-connected disability.  The [V]eteran had 
an injury in 1953, and [he] did not have any cholecystectomy 
until 1991 [sic]."  In a March 2006 addendum to the February 
2006 VA examination report, the examiner further stated "[i]n my 
opinion it is highly unlikely the cholecystectomy was due to any 
abdominal trauma 39 years later [sic]."

Based on this evidence, the Board denied the Veteran's claim of 
entitlement to service connection for a gallbladder disorder in 
August 2009.  The Veteran appealed to CAVC, and based on the 
Appellee's Motion, CAVC issued an order in January 2010 that 
remanded the case to the Board for readjudication and issuance of 
a new decision.  The Appellee's Motion found that in its 
decision, the Board failed to discuss the case of Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (2007).  The Appellee's Motion 
stated that

[i]n denying the Appellant's claim of 
entitlement to service connection, the 
Board noted that Appellant has alleged that 
he was advised by a private physician, in 
1992, that his gallbladder and lower 
bladder were damaged as a result of the in-
service accident that caused his service-
connected spine and pelvis conditions.  The 
Board, citing to Robinette v. Brown, 8 Vet. 
App. 67, 77 (1995), concluded, that the 
"'connection between what a physician said 
and the layman's account of what he 
purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence' (BVA 
Decision at 7).  However, the Federal 
Circuit has held that lay evidence can be 
competent and sufficient to establish a 
diagnosis of a condition when, among other 
instances, the layperson is reporting a 
contemporaneous medical diagnosis.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (2007) (holding that competent, credible 
lay evidence could be, in and of itself, 
sufficient to establish an elemental fact 
necessary to support a finding of service 
connection).  In finding that Appellant's 
statement could not establish a nexus 
between his condition and his service-
connected disability, the Board does not 
reconcile (or even mention) the Federal 
Circuit's decision in Jandreau.  The 
Board's error in this regard warrants 
vacatur and remand.

Initially, the Board finds that the case cited in the Appellee's 
motion is distinguishable from the instant case.  In Jandreau, 
the issue was whether lay statements were sufficient to determine 
a medical diagnosis.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when "(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), 
citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the instant case, the issue is not whether the lay statement 
by the Veteran as to what the doctor said was competent and 
sufficient to determine a medical diagnosis.  The doctor's 
diagnosis in 1992 is not the issue.  The issue in the instant 
case is whether the lay statement by the Veteran as to what the 
doctor said was competent and sufficient to determine a nexus 
between the diagnosis and the Veteran's military service, or a 
service-connected disorder.  Accordingly, as the issue in 
Jandreau is distinguishable from the issue addressed by the Board 
in its decision, the Board was not required to "reconcile (or 
even mention) the Federal Circuit's decision in Jandreau."  

In the 2009 decision, the Board found that the Veteran's lay 
statement as to what the doctor purportedly told him was too 
attenuated and inherently unreliable to constitute competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (finding 
that medical hearsay evidence does not meet the threshold of 
plausibility).  In Buchanan, the Federal Circuit found that 
CAVC's finding that "competent medical evidence is required . . 
. [when] the determinative issue involves either medical etiology 
or a medical diagnosis" was too broad.  However, the Federal 
Circuit went on to find that "[t]his is not to say that the 
Board may not discount lay evidence when such discounting is 
appropriate."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board in the 2009 decision considered the Veteran's 
lay statement as to what the doctor purportedly told him, but 
found it "too attenuated and inherently unreliable" to rise to 
the level of being "competent lay evidence" that is 
"sufficient in and of itself" to constitute "medical" 
evidence, i.e., to provide a medical etiology or a medical 
diagnosis.  Id. at 1335.  Accordingly, the Board did in fact 
consider the Veteran's lay statement ("lay evidence is one type 
of evidence that must be considered") but found that it was not 
competent and sufficient in and of itself ("competent lay 
evidence can be sufficient in and of itself").  Id.  In this 
respect only, Jandreau is pertinent to the instant case.  
"Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board rather than a legal issue to be addressed by 
[CAVC]."  Jandreau, 492 F.3d at 1377.

Accordingly, although the Veteran stated in 2003 that he was 
advised by Dr. J.C. in 1992 that "[his] gallbladder and lower 
bladder were smashed and probably as a result of the [in service] 
accident that caused [his] service-connected spine and pelvis 
condition," "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak 
v. Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 
235 (1996).  Therefore, the Veteran's statement regarding what a 
doctor purportedly told him regarding the etiology of his 
gallbladder disorder is not "competent lay evidence" that is 
"sufficient in and of itself" to constitute "medical" 
evidence, i.e., to provide a medical etiology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To extent that the Veteran contends that his cholecystectomy was 
caused by severe internal injuries he sustained during the 
inservice automobile accident, the Board finds that these 
statements as to medical causation are not competent evidence to 
establish service connection for residuals of a cholecystectomy.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
notes that in certain unique instances lay testimony may be 
competent to establish medical etiology or nexus.  38 C.F.R. 
§ 3.303(b).  Lay statements are competent evidence regarding 
symptoms capable of observation and may provide sufficient 
support for a claim of service connection.  Id.; see also Barr, 
21 Vet. App. at 307.  

A lay witness may testify as to his or her 
observations of the features or symptoms 
that a claimant exhibited.  Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993).  
Thus, for example, this testimony is 
competent to prove that a claimant 
exhibited certain features or symptoms of 
an injury or illness during service, or 
that the claimant did not exhibit certain 
features or symptoms before service that 
are present after service, or that the 
claimant exhibited certain features or 
symptoms at a particular point in time 
following service.  Id.  It bears repeating 
that this type of testimony is competent 
only so long as it remains centered upon 
matters within the knowledge and personal 
observations of the witness.  Should the 
testimony stray from this basic principle 
and begin to address, for example, medical 
causation, that portion of the testimony 
addressing the issue of medical causation 
is not competent.

Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Unlike varicose 
veins, Barr, or tinnitus, Charles v. Principi, 16 Vet. App. 370, 
373 (2002), the reason for performing a cholecystectomy is not 
the type of condition "for which lay evidence is competent 
evidence."  Accordingly, the Board finds as a matter of fact 
that whether the cholelithiasis that resulted in the 
cholecystectomy was caused by internal trauma sustained from the 
inservice accident does not lie within the range of common 
experience or common knowledge, but requires special experience 
or special knowledge.  The evidence of record does not 
demonstrate that the Veteran possesses the ability, knowledge, or 
experience to provide a competent etiological opinion that his 
cholecystectomy was the result of an injury over five decades 
ago.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that these statements as to medical causation are not competent 
evidence to establish service connection for residuals of a 
cholecystectomy.  Id.  

The only medical evidence of record which addresses the etiology 
of any residuals of a cholecystectomy is the February 2006 VA 
opinion, which concluded that the cholecystectomy was not related 
to the inservice motor vehicle accident or to the Veteran's 
service-connected pelvis and back disorder.  

Upon review and consideration of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
residuals of a cholecystectomy, to include as due to a 
service-connected pelvis and back disorder.  In reaching this 
decision the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

That part of the August 2009 decision of the Board that denied 
service connection for a gallbladder disorder is vacated.

Service connection for residuals of a cholecystectomy, to include 
as secondary to a service-connected pelvis and back disorder is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


